ACCEPTED
                                                                                                       03-16-00259-CV
                                                                                                             13046945
                                                                                            THIRD COURT OF APPEALS
                                                                                                       AUSTIN, TEXAS
                                                                                                 10/4/2016 11:24:00 AM
                                                                                                     JEFFREY D. KYLE
                                                                                                                CLERK
                                     NO. 03-16-00259-CV

                                   In the Court of Appeals                       FILED IN
                                                                          3rd COURT OF APPEALS
                   For the Third Supreme Judicial District of            TexasAUSTIN, TEXAS
                                                                          10/4/2016 11:24:00 AM
                                                                              JEFFREY D. KYLE
                                          Austin, Texas                            Clerk

                               JAMES BOONE,
                                                        Plaintiff-Appellant

                                                   v.

                       DAVID GUTIERREZ, CHAIRMAN,
                   TEXAS BOARD OF PARDONS AND PAROLES
                                      Defendant-Appellee

                  On Appeal from the 201ST Judicial District Court
                                   of Travis County Texas.

               APPELLEE, DAVID GUITERREZ’S, MOTION TO EXTEND
                        TIME TO FILE APPELLEE’S BRIEF


       COMES NOW, David Gutierrez, Presiding Officer, Texas Board of Pardons and Paroles,

(hereinafter TBPP) by and through the Office of the Texas Attorney General, and asks the Court

to extend the time to file his Appellee’s Brief.

                                         A. INTRODUCTION

       1.      Appellant is James Boone, TDCJ-ID# 658951, an offender currently incarcerated

 at the Ellis Unit within the Texas Department of Criminal Justice, Walker County, Texas.

 Appellee is David Gutierrez, Presiding Chair, TBPP.

       2.      There is no specific deadline to file this motion to extend time. See Tex. R. App. P.

 38.6(d).


                                                   1
                                 B. ARGUMENT & AUTHORITIES

      4.      The Court may grant an extension of time under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file a brief.

      5.      The deadline to file the Appellee’s Brief was September 21, 2016.

      6.      Appellee requests an additional fourteen (14) days to file Appellee’s Brief,

extending the time until October 05, 2016.

      7.      No prior extension has been granted to extend the time to file Appellee’s Brief.

      8.      Appellee Gutierrez needs additional time to file Appellee’s brief because due to an

oversight, appellee’s briefing deadline was not placed on defense counsel’s docket calendar.

                                          C. CONCLUSION

      9. Appellee Gutierrez, respectfully requests that he be allowed to file his Appellee’s brief

outside of the due date, September 21, 2016. His failure to file his Appellee’s brief was not

borne out of malice, but of a calendaring error. Defense counsel truly regrets this error and has

taken steps to prevent this occurring in future instances.

                                              D. PRAYER

  10. For these reasons, Appellee David Gutierrez, Presiding Chair, TBPP, respectfully asks

the Court to grant an extension of time to file his Appellee’s Brief until October 05, 2016.



                                              Respectfully submitted,

                                              KEN PAXTON
                                              Attorney General of Texas

                                              JEFFREY C. MATEER
                                              First Assistant Attorney General

                                              BRANTLEY STARR
                                              Deputy First Assistant Attorney General


                                                 2
                                            JAMES E. DAVIS
                                            Deputy Attorney General for Civil Litigation

                                            KAREN D. MATLOCK
                                            Assistant Attorney General
                                            Chief, Law Enforcement Defense Division

                                            /s/ CAROL M. GARCIA
                                            CAROL M. GARCIA
                                            Assistant Attorney General
                                            Law Enforcement Defense Division
                                            Attorney in Charge
                                            State Bar No. 07631680
                                            carol.garcia@texasattorneygeneral.gov

                                            P. O. Box 12548, Capitol Station
                                            Austin, Texas 78711
                                            Phone: (512) 463-2080
                                            Fax No: (512) 495-9139

                                            ATTORNEYS FOR APPELLEE
                                            DAVID GUTIERREZ




                            CERTIFICATE OF CONFERENCE


       I, CAROL M. GARCIA, Assistant Attorney General of Texas, certify that I am unable to

confer with James Boone, as he is an incarcerated offender, currently assigned to the Ellis Unit,

Walker County, Texas, making a conference impermissible. It is presumed that he is opposed to

Appellee David Gutierrez’s Motion to Extend Time to File Appellee’s Brief.



                                            /s/ Carol M. Garcia
                                            CAROL M. GARCIA
                                            Assistant Attorney General




                                               3
                           NOTICE OF ELECTRONIC FILING


       I, CAROL M. GARCIA, Assistant Attorney General of Texas have electronically

submitted for filing, a true and correct copy of the above and foregoing Appellee David

Gutierrez’s Motion to Extend Time to File Appellee’s Brief, in accordance with the Electronic

Case Files System of the Third Court of Appeals, Austin, Texas on the 04th day of October 2016.


                                            /s/ Carol M. Garcia
                                            CAROL M. GARCIA
                                            Assistant Attorney General




                                CERTIFICATE OF SERVICE


       I, CAROL M. GARCIA, Assistant Attorney General of Texas, certify that a true and

correct copy of the above and foregoing Appellee David Gutierrez’s Motion to Extend Time to

File Appellee’s Brief has been served by placing same in the United States Mail on this 04th day

of October 2016 addressed to:


James Boone, TDCJ #658981
1697 FM 980, Ellis Unit
Huntsville, Texas 77343-0001
Appearing Pro Se


                                            /s/ Carol M. Garcia
                                            CAROL M. GARCIA
                                            Assistant Attorney General




                                               4